  Case: 4:18-cr-00697-HEA Doc. #: 56 Filed: 07/15/19 Page: 1 of 1 PageID #: 114
July 15, 2019
Page 1
                                                U.S. Department of Justice

                                                United States Attorney
                                                Eastern District of Missouri

                                                Violent Crime Unit

Linda R. Lane                                   Thomas Eagleton U.S. Courthouse      OFFICE: 314-539-2200
Assistant United States Attorney                111 S. 10th Street, Rm. 20.333       DIRECT: 314-539-2772
                                                St. Louis, MO 63102                    linda.lane@usdoj.gov


                                                  July 15, 2019

VIA ELECTRONIC SERVICE
Mr. Robert Taaffe, Jr.
1015 Locust, Suite 725
St. Louis, Missouri 63101


        In re: Stipulations
               United States v. Steve Williams
               Cause No. S1- 4:18 CR 697 HEA

Dear Mr. Taaffe:

        Count One of the indictment charges Mr. Williams with being a felon in possession of a firearm
on July 23, 2018, in violation of 18 U.S.C. § 922(g)(1).

        In anticipation of the upcoming July 22, 2019, trial and in an effort to conserve time and
resources, enclosed please find a proposed stipulation of facts to which your client and the United States
of America may agree. The enclosed stipulation specifically addresses your client’s status as a previously
convicted felon. It also addresses the concerns expressed by the United States Supreme Court in Old
Chief v. United States, 519 U.S. 172 (1997) and Rehaif v. United, ___ U.S. ___ (June 21, 2019).

        I would appreciate a response to the enclosed stipulation by no later than the close of
business on Wednesday, July 17, 2019.
                                                          Very truly yours,

                                                          JEFFREY B. JENSEN
                                                          United States Attorney

                                                          s/ Linda Lane
                                                          BY: LINDA LANE
                                                          Assistant United States Attorney


Enclosure
Cc: Clerk, Untied States District Court (w/o encls.)
